Conviction for manufacturing intoxicating liquor; punishment, one year in the penitentiary.
The facts appearing in the transcript sufficiently support the verdict and judgment. The indictment appears to be sufficient, and is followed by the charge of the court and the judgment and sentence.
There are two bills of exception in the record, but unfortunately both were filed one day too late for our consideration. Appellant's motion for new trial was overruled on October 14, 1927, and in the order overruling same he was given seventy-five days in which to prepare and file bills of exception. This time expired on the 28th of December, 1927. Said bills of exception were filed on the 29th. This was too late. Benson v. State, 85 Tex.Crim. Rep., 210 S.W. Rep. 538. This case has been often cited with approval.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.